 
LEASE ACQUISITION AGREEMENT
 
This Lease Acquisition Agreement (this “Agreement”), dated as of January 31,
2011, is among Americana Exploration LLC, a Delaware limited liability company
(“Seller”), whose address is P.O. Box, 420, Havre, Montana 59501, American Eagle
Energy Inc., a Nevada corporation, whose address is 27 North 27th Street, Suite
21G, Billings, Montana  59101 (“AEE”), and Big Sky Operating LLC, a Montana
limited liability company (“BSO and together with AEE, collectively “Buyer”),
whose address is 100 North 27th Street, Suite 25, Billings,
Montana  59103.  Seller and Buyer are sometimes referred to herein as a “Party”
or the “Parties.”
 
RECITALS
 
A.           Seller desires to sell and convey the Assets (as defined below),
which constitute substantially all of Seller’s oil and gas properties.
 
B.           Seller and Synergy Resources LLC (“Synergy”) are party to that
certain Letter Agreement regarding the Purchase Offer, Toole County, Montana,
dated December 10, 2010, setting forth certain terms and conditions pursuant to
which Seller proposes to sell certain of its rights and interests in, to and
under the leasehold estates created by the oil and gas leases described in
Exhibit A hereto (the “Letter of Intent”).
 
C.           Synergy has assigned to AEE all of its right, title and interest in
and to the Letter of Intent, including the $40,000.00 deposit (the “Deposit”)
delivered by Synergy in connection therewith.
 
D.           As contemplated by the Letter of Intent, Seller desires to sell and
convey to Buyer and Buyer desires to purchase and acquire from Seller all of
Seller’s right, title and working interest in and to the Assets (as defined
below), which shall not include the Reserved Override or the Existing Overrides
(each as defined below).
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:
 
ARTICLE 1
PURCHASE AND SALE
 
1.1           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, Buyer agrees to purchase and acquire from Seller and Seller agrees to
sell and convey to Buyer, all of Seller’s right, title and working interest in
and to the following (the “Assets”), allocated as to an undivided 50% to AEE and
as to an undivided 50% to BSO, for the consideration specified in Article 2.
 
1.2           Assets.  “Assets” shall mean all of Seller’s right, title and
working interest in and to the following:
 
 
 

--------------------------------------------------------------------------------

 
(a)           The leasehold estates created by the oil and gas leases described
in Exhibit A (the “Leases”), insofar and only insofar as the Leases cover and
relate to the lands described in Exhibit A (the “Lands”);
 
(b)           The unitization, pooling and communitization agreements,
declarations and orders, and the units created thereby related to the Lands and
the Leases (insofar as they cover the Lands) and all other such agreements
relating to the production of oil, gas and related hydrocarbons, if any,
attributable to said properties and interests, including those set forth in
Schedule 1;
 
(c)           All existing and effective sales, purchase, exchange, gathering,
transportation and processing contracts, operating agreements, balancing
agreements, farmout agreements, service agreements and other contracts,
agreements and instruments, insofar as they relate to the Lands and the Leases
(insofar as they cover the Lands), including those set forth in Schedule 1; and
 
(d)           Copies of all files, records and data relating to the properties
and interests described above (the “Records”);
 
provided, however, Seller shall reserve and except to itself, and the Assets
shall not include the overriding royalty interest reserved and excepted to
Seller in the Assignment (the “Reserved Override”).  For the avoidance of doubt,
the Assets shall not include any overriding royalty interests previously
reserved by Seller in accordance with any agreement set forth in Schedule 1
hereto (the “Existing Overrides”).
 
ARTICLE 2
PURCHASE PRICE
 
2.1           Purchase Price.  The purchase price for the Assets shall be
$2,027,000.00 (the “Purchase Price”), which represents a purchase price of:
(a) $18.00 per Net Acre (the “A Per Acre Price”) for the approximately
24,000  aggregate Net Acres covered by the Block A Leases as set forth in Part 1
of Exhibit A (the “ Block A-1 Leases”); (b) $75.00 per Net Acre (the “B Per Acre
Price”) for the approximately 12,000  aggregate Net Acres covered by the Block B
Leases as set forth in Part 1 of Exhibit A (the “Block B-1 Leases”); and
(c) $50.00 per Net Acre (the “C Per Acre Price” and together with the A Per Acre
Price and B Per Acre Price, each a “Per Acre Price”) for the approximately
13,900 aggregate Net Acres covered by the Block C Leases as set forth in Part 1
of Exhibit A (the “Block C-1 Leases” and together with the Block A-1 Leases and
the Block B-1 Leases, the “Part 1 Leases”).  Each of AEE and BSO shall be
responsible for 50% of the Purchase Price.
 
“Net Acre” shall mean (i) Seller’s undivided working interest in the leasehold
estate created by the applicable Lease multiplied by (ii) the number of acres
covered by the Lease multiplied by (ii) the lessor’s percentage interest in the
oil and gas mineral fee estate in the land covered by the Lease.  “Allocated
Value” with respect to a Lease shall mean an amount equal to the applicable Per
Acre Price multiplied by the number of Net Acres set forth in Exhibit A for such
Lease.
 
 
2

--------------------------------------------------------------------------------

 
2.2           Effective Time.  The effective time of the transfer of the Assets
for the purpose of allocating revenues and expenses shall be 7:00 a.m. Mountain
Time, February 28, 2011 (the “Effective Time”).
 
2.3           Deposit.  Contemporaneous with the execution of the Letter of
Intent, Synergy delivered to Seller the Deposit; Synergy’s rights to which have
been assigned to Buyer.
 
2.4           Adjustments to Purchase Price.  At Closing, the Purchase Price
shall be adjusted according to this Section 2.4 without duplication as follows:
 
(a)           Downward Adjustments: adjusted downward for Defect Values in
accordance with Section 4.6, and the Allocated Value of each Lease excluded
pursuant to Section 4.7;
 
(b)           Upward Adjustments:
 
(i)           adjusted upward by any Part 1 Lease rental, Part 1 Lease renewal
payment, other maintenance costs, and any other associated charges attributable
to the Part 1 Leases paid by Seller that are attributable to the period after
the Effective Time (rentals for the period in which the Effective Time occurs
shall be pro-rated as of the Effective Time and it is agreed that the payments
made under a paid up oil and gas lease shall be considered a bonus payment and
not an advanced rental payment);
 
(ii)           adjusted upward by an amount equal to the Per Acre Price
multiplied by the number of Net Acres covered by the Part 1 Leases in excess of
the aggregate number of Net Acres set forth in Part 1 of Exhibit A if prior to
Closing Seller can demonstrate to Buyer’s reasonable satisfaction that the Net
Acres covered by the Leases exceeds the aggregate number of Net Acres set forth
in Part 1 of Exhibit A;
 
All such adjustments to the Purchase Price shall be set forth on a “Preliminary
Settlement Statement” which Buyer shall prepare and provide to Seller at least
ten (10) Business Days before Closing.  “Business Day” shall mean any day other
than a Saturday, Sunday or a day on which national banks are allowed by the
Federal Reserve to be closed.  The Preliminary Settlement Statement shall be
approved by Buyer and Seller on or before Closing.  The Purchase Price as so
adjusted, less the Deposit (which shall be retained by Seller at Closing), shall
be paid at Closing and is referred to herein as the “Closing Amount.”  After
Closing, final adjustments to the Purchase Price shall only be made pursuant to
the Final Settlement Statement to be delivered pursuant to Section 11.1.
 
2.5           Part 2 Leases.  The Parties acknowledge and agree that with
respect to those Leases set forth in Part 2 of Exhibit A (the “Part 2 Leases”),
which Part 2 Leases have less than one (1) year remaining in their primary term
and are not held by production, (i) such Part 2 Leases constitute a part of the
Assets and will be conveyed by Seller to Buyer at the Closing, (ii) the Net
Acres for such Part 2 Leases have not been included the determination of the
Purchase Price as provided in Section 2.1, (iii)  there will be no upward or
downward adjustments to the Purchase Price for increases or decreases of the Net
Acres covered by such Part 2 Leases, and (iv) Buyer shall not be able to claim
any Title Defect affecting title to such Part 2 Leases and thus Seller’s title
to such Part 2 Leases shall be deemed to be Defensible Title.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE 3
BUYER’S INSPECTION
 
3.1           Access to Records.  Until Closing, Seller will make available to
Buyer and its representatives at Seller’s office during Seller’s normal business
hours, the Records in Seller’s possession or control relating to the Assets for
the purpose of permitting Buyer to perform its due diligence review.  Buyer
acknowledges that Seller has, prior to the date hereof, provided Buyer with
confidential paper and electronic lease and title information.
 
3.2           No Representation or Warranty.  Except as set forth in Section
5.10, Seller makes no representation or warranty as to the accuracy or
completeness of the Records.  Buyer agrees that any conclusions drawn from such
Records shall be the result of its own independent review and judgment.
 
ARTICLE 4
TITLE MATTERS
 
4.1           Defensible Title.  The term “Defensible Title” with respect to a
Part 1 Lease means such title of Seller in and to the Part 1 Leases that,
subject to and except for Permitted Encumbrances:  (i) results in Seller owning
that number of Net Acres with respect to such Part 1 Lease equal to the number
of Net Acres for such Part 1 Lease set forth in Exhibit A, (ii) entitles Seller
to not less than an 82.5% (41.25% for Block B-1 Leases) net revenue interest in
the Part 1 Lease (“NRI”); and (iii) is free and clear of liens, security
interests, encumbrances, claims, lis pendens, and any other defects that would
create an impairment of use and enjoyment of, or loss of interest in, the
affected Part 1 Lease.
 
4.2           Permitted Encumbrances.  The term “Permitted Encumbrances” shall
mean:
 
(a)           lessors’ royalties, overriding royalties, including the Reserved
Override, net profits interests, production payments, reversionary interests and
similar burdens if the net cumulative effect of such burdens does not operate to
reduce the NRI, on a Lease-by-Lease basis, below 82.5% (41.25% for Block B-1
Leases).
 
(b)           all rights to consent by, required notices to, filings with, or
other actions by federal, state or local governmental bodies, in connection with
the conveyance of the applicable Lease if the same are customarily sought after
Closing;
 
(c)           rights of reassignment contained in any agreement providing for
reassignment upon the surrender or expiration of any Leases;
 
(d)           easements, rights-of-way, servitudes, permits, surface leases and
other rights with respect to surface operations, on, over or in respect of any
of the Leases or any restriction on access thereto that do not materially
interfere with the operation of the affected Lease;
 
 
4

--------------------------------------------------------------------------------

 
(e)           the terms and conditions of the Leases;
 
(f)           liens for taxes or assessments not yet due and delinquent or, if
delinquent, that are being contested in good faith in the normal course of
business;
 
(g)           rights reserved to or vested in any federal, state, local, or
tribal governmental body, authority or agency to control or regulate any of the
Assets in any manner; and all applicable laws, rules, regulations and orders of
general applicability in the area of the Assets; and
 
(h)           certain burdens affecting two separate and distinct Part 1 Leases
in Section 21, Township 35 North, Range 1 East, M.P.M., which do not reduce
Seller’s interest in such Part 1 Leases below a 75% NRI, and the details of
which shall be set out to Buyer prior to Closing.
 
4.3           Title Defect. The term “Title Defect” means with respect to a Part
1 Lease any lien, encumbrance, adverse claim, default, expiration, failure,
defect in or objection to real property title, other than Permitted
Encumbrances, that alone or in combination with other defects renders Seller’s
title to the Part 1 Lease less than Defensible Title.
 
4.4           Defect Value.  “Defect Value” means the following:
 
(a)           If the Title Defect is a lien or encumbrance on the Asset, the
Defect Value shall be the cost of removing such lien or encumbrance, not to
exceed the Allocated Value of the affected Lease.
 
(b)           If the Title Defect is an actual reduction in NRI below 82.5%
(41.25% for Block B-1 Leases), the Defect Value shall be the Allocated Value for
the affected Lease, proportionately reduced by the ratio of the actual NRI to
82.5% (41.25% for Block B-1 Leases) (e.g., if the actual NRI is 77.5%; then the
Defect Value would be 5/82.5 of the Allocated Value).
 
(c)           If the Title Defect is that the actual Net Acres covered by the
Lease is less than the number of Net Acres set forth in Exhibit A for such
Lease, the Defect Value shall be an amount equal to such difference in Net Acres
multiplied by the appropriate Per Acre Price.
 
4.5           Notice of Title Defects.
 
(a)           On or before twenty (20) days after the date on which the Parties
have executed this Agreement (the “Defect Notice Date”), Buyer shall deliver to
Seller a written notice of Title Defects describing in reasonable detail (i) the
Title Defect, (ii) the basis of the Title Defect and (iii) Buyer’s good faith
estimate of the reduction in the Lease’s Allocated Value caused by the Title
Defect (a “Notice of Title Defect”).  Buyer shall make all reasonable efforts to
examine all pertinent documents before claiming a Title Defect.  The failure of
Buyer to timely notify Seller of a Title Defect on the Defect Notice Date shall
be deemed a waiver by Buyer of such Title Defect.
 
 
5

--------------------------------------------------------------------------------

 
(b)           Within ten (10) Business Days after receipt of the Notice of Title
Defect, with respect to each Title Defect included in such Notice of Title
Defect, Seller shall notify Buyer whether: (i) Seller elects to attempt to cure
such Title Defect, or (ii) Seller elects not to attempt to cure such Title
Defect.
 
4.6           Defect Adjustments.  If the Assets are affected by Title Defects
(excluding any Leases excluded pursuant to Section 4.7), the Purchase Price will
be reduced under Section 2.4 by the amount of the Defect Values unless with
respect to a Title Defect Buyer agrees to waive the Title Defect.
 
4.7           Unresolved Title Disputes. If, by the Closing Date, the Parties
have not resolved any dispute regarding (i) the existence and scope of a Title
Defect or (ii) the amount of the Defect Value, and Seller has not elected to
attempt to cure such Title Defect, then the affected Lease(s) shall be retained
by Seller and excluded from the Assets to be assigned to Buyer at the Closing
and the Purchase Price shall be reduced by an amount equal to the appropriate
Per Acre Price multiplied by the number of Net Acres for such excluded Lease(s)
set forth on Exhibit A.
 
4.8           Cure of Title Defects.  If Seller elects to attempt to cure such
Title Defect, Seller will have until 60 days after Closing (the “Title Curative
Date”) within which it shall use its best efforts to cure such Title Defect to
the satisfaction of the Buyer.  Seller may cure a Title Defect by obtaining, at
its cost, a substitute oil and gas lease covering the same Lands as the Lease
containing such Title Defect; provided that such replacement Lease must be on
the same terms and conditions as the Lease which it replaces, or be on terms and
conditions otherwise satisfactory to Buyer (a “Replacement Lease”).  If a
Replacement Lease is obtained it shall become a Lease for all purposes under
this Agreement.  If a Title Defect affecting an Asset identified in the Notice
of Title Defects is not cured to the satisfaction of Buyer on or before the
Title Curative Date, Buyer shall reassign such Asset to Seller, effective as of
the Effective Time, free and clear of all liens, burdens and encumbrances
arising by, through or under Buyer and Buyer shall account to Seller for the net
proceeds received by Buyer with respect to such Asset.  If a Title Defect
affecting an Asset identified in the Notice of Title Defects is cured to the
satisfaction of Buyer on or before the Title Curative Date, the Defect Value
related to such Title Defect shall be an upward adjustment to the Purchase Price
on the Final Settlement Statement.
 
4.9           Consents.  Seller shall use its reasonable commercial efforts to
obtain all required consents relating to a transfer of its interest in the
Assets known to Seller prior to Closing.  If Buyer discovers other Assets that
are subject to a consent to transfer requirement, Buyer shall notify Seller
immediately and Seller shall use its reasonable commercial efforts to obtain
such consents prior to Closing.  Except for consents that are customarily
obtained subsequent to assignment, if a necessary consent to assign any Asset
has not been obtained as of the Closing, then (i) the Asset for which such
consent has not been obtained shall be included with the Assets transferred at
the Closing, and the Purchase Price for that Asset shall be reduced by an amount
equal the appropriate Per Acre Price multiplied by the number of Net Acres for
such Asset, (ii) Seller shall use its reasonable commercial efforts to obtain
such consent as promptly as possible following Closing, and (iii) if such
consent has not been obtained within 60 days after Closing, the Allocated Value
of that portion of the Assets shall be a downward adjustment to the Purchase
Price on the Final Settlement Statement and Buyer shall reassign such Asset to
Seller, effective as of the Effective Time, free and clear of all liens, burdens
and encumbrances arising by, through or under Buyer and Buyer shall account to
Seller for the net proceeds received by Buyer with respect to such Asset.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE 5
SELLER’S REPRESENTATIONS AND WARRANTIES
 
Seller makes the following representations and warranties as of the date of the
Agreement and again as of the Closing Date:
 
5.1           Status. Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
 
5.2           Power. Seller has all requisite power and authority to carry on
its business as presently conducted.  The execution and delivery of this
Agreement does not, and the fulfillment of and compliance with the terms and
conditions hereof will not violate, or be in conflict with, any material
provision of Seller’s governing documents, or any material provision of any
agreement or instrument to which Seller is a party or by which it is bound, or
any judgment, decree, order, statute, rule or regulation applicable to Seller.
 
5.3           Authorization and Enforceability.  This Agreement constitutes
Seller’s legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other laws for the protection of creditors, as
well as to general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
 
5.4           No Liens.  Except for the Permitted Encumbrances, the Assets will
be conveyed to Buyer at Closing free and clear of all liens and encumbrances
(provided that failure to make a delay rental or similar payment to extend a
Lease shall not constitute a breach of this Section 5.4).
 
5.5           Environmental. To Seller’s knowledge, there is no existing
environmental contamination of the surface or subsurface of the Lands or the
surface water or groundwater or soil.
 
5.6           Liability for Brokers’ Fees.  Seller has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.
 
5.7           No Bankruptcy.  There are no bankruptcy proceedings pending, being
contemplated by or, threatened against Seller.
 
 
7

--------------------------------------------------------------------------------

 
5.8           Litigation.  There are no actions or suits pending against Seller
with respect to the Assets and there is no proceeding, claim or investigation
pending or threatened with respect to the Assets.
 
5.9           Lease Status/Rentals.  Seller has not received a written notice of
any request or demand for payments, adjustments of payments or performance
pursuant to obligations under the Leases that is still outstanding.  Seller has
not received a written notice of default with respect to the payment or
calculation of rentals that has not been cured. The Leases are in full force and
effect, are valid and subsisting, cover the entire estates they purport to cover
and contain no express provisions that require the drilling of additional wells
or other material development operations in order to earn or to continue to hold
all or any portion of the Assets, and all bonus, rentals, royalties and other
payments under the Leases that have become due and payable have been properly
and timely paid.
 
5.10           Accuracy of the Records.  Seller makes no representations
regarding the accuracy or completeness of any of the Records; provided, however,
Seller does represent that (i) all of the Records are files, or copies thereof,
that Seller has used in the ordinary course of operating and owning the Leases,
(ii) Seller has made, or prior to Closing will make, all Records in its
possession available to Buyer, (iii) Seller has not intentionally withheld any
of the Records from Buyer and (iv) Seller has no knowledge that, or reason to
know that, the Records are incomplete or inaccurate.
 
5.11           Compliance With Laws.  Seller has not received written notice
from any governmental agency or other person that Seller’s ownership or
operation of the Assets is in violation of any applicable federal, state, tribal
or local laws, ordinances, rules, regulations, orders and codes, including those
relating to the environment.  Seller and the Assets are in compliance in all
material respects with all such laws, ordinances, rules, regulations, orders and
codes.
 
5.12           Substantially All of Seller’s Assets.  The Assets constitute
substantially all of Seller’s oil and gas assets.
 
5.13           Wells.  To the best knowledge of Seller, the Wells set forth in
Schedule 2 (the “Existing Wells”) are the only wells located on the Lands that
have not been plugged and abandoned as of the Effective Time.
 
5.14           Well Status.  To the best knowledge of Seller, there are no wells
located on the Assets that Seller is obligated by law or contract to currently
plug and abandon.
 
5.15           Agreements. (a) To the best knowledge of Seller, Schedule 1
contains a complete and accurate list of all contracts and agreements affecting
the Assets (“Agreements”); (b) Seller is not in breach of any Agreement and, to
the knowledge of Seller, no other person is in breach of any Agreement; and (c)
no event has occurred and no circumstance exists that would, in any material
respect, contravene, conflict with, or result in a violation or breach of, or
give Seller or any other person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Agreement.
 
 
8

--------------------------------------------------------------------------------

 
5.16           Targe Participation Agreement.   Neither Targe, nor any of its
successors or assigns, has exercised the “Block B Option” or the “Block C
Option” set forth in Article 6 of the Targe Participation Agreement (the
“Options”), and all options to purchase under the Options have expired.
 
ARTICLE 6
BUYER’S REPRESENTATIONS AND WARRANTIES
 
AEE and BSO each with respect to itself severally and not jointly make the
following representations and warranties as of the Closing Date:
 
6.1           Organization and Standing.  (a) AEE represents that it is a
corporation duly organized, validly existing and in good standing under the laws
of Nevada and is duly qualified to carry on its business in the State where the
Leases are located; and (b) BSO represents that it is a limited liability
company duly organized, validly existing and in good standing under the laws of
Montana and is duly qualified to carry on its business in the State where the
Leases are located.
 
6.2           Power.  Buyer has all requisite power and authority to carry on
its business as presently conducted.  The execution and delivery of this
Agreement does not, and the fulfillment of and compliance with the terms and
conditions hereof will not, as of the Closing Date, violate, or be in conflict
with, any material provision of Buyer’s governing documents, or any material
provision of any agreement or instrument to which Buyer is a party or by which
it is bound, or any judgment, decree, order, statute, rule or regulation
applicable to Buyer.
 
6.3           Authorization and Enforceability.  This Agreement constitutes
Buyer’s legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other laws for the protection of creditors, as
well as to general principles of equity, regardless whether such enforceability
is considered in a proceeding in equity or at law.
 
6.4           Liability for Brokers’ Fees.  Buyer has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Seller shall have any
responsibility whatsoever.
 
6.5           Buyer’s Evaluation.  Buyer is an experienced and knowledgeable
investor in the oil and gas business.  Buyer has been advised by and has relied
solely upon its own expertise in legal, tax and other professional counsel
concerning the transaction contemplated by this Agreement, the Assets and the
value thereof.
 
6.6           Qualified to Hold Leases.  Buyer is eligible under all applicable
laws and regulations to own the Assets.
 
 
9

--------------------------------------------------------------------------------

 
6.7           No Bankruptcy.  There are no bankruptcy proceedings pending, being
contemplated by, or threatened against Buyer.
 
6.8           Litigation.  There are no actions or suits pending against Buyer
that impedes or are likely to impede Buyer’s ability to consummate the
transactions contemplated by this Agreement.
 
6.9           Consents.  There are no consents or approvals (except for those
corporate or limited liability company consents that have been obtained or will
be obtained prior to Closing) that are required in connection with Buyer’s
execution and delivery of this Agreement.
 
ARTICLE 7
COVENANTS AND AGREEMENTS
 
7.1           Covenants and Agreements of Seller.  Seller covenants and agrees
with Buyer that, from the date of execution hereof until the Closing Date,
without Buyer’s prior written approval, Seller shall not (i) commit to drill any
wells on the Lands or conduct any oil and gas exploration, development or
production operations on the Leases, or any lands pooled or unitized therewith,
(ii) abandon any part of the Assets (except the abandonment of Leases upon the
expiration of their respective primary terms); (iii) sell, transfer, assign,
convey or otherwise dispose of any of the Assets, or any interest therein;
(iv) enter into any farmout agreement, farmin agreement or any other contract
affecting the Assets; (v) modify or terminate any Lease; (vi) create any lien,
security interest or encumbrance on the Assets, the oil or gas attributable to
the Assets, or the proceeds thereof; (vii) propose or authorize any expenditure
under any authorization for expenditure or otherwise; or (viii) conduct any oil
and gas exploration, development or production operations on the Leases, or any
lands pooled or unitized therewith.
 
7.2           Access to Seismic.  Commencing on the Closing Date and ending on
the second anniversary of the Effective Time, Seller shall provide Buyer access
to all of Seller’s seismic, geophysical, geological and other data and all
analyses, interpretations, compilations and evaluations thereof relating to the
Assets (the “Seismic Data”).  Seller will make the Seismic Data available to
Buyer and its representatives at Seller’s office during Seller’s normal business
hours.
 
ARTICLE 8
CONDITIONS PRECEDENT TO CLOSING
 
8.1           Seller’s Conditions.  The obligations of Seller at the Closing are
subject, at the option of Seller, to the satisfaction or waiver, which shall be
in writing, at or prior to the Closing of the following conditions precedent:
 
(a)           All representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing, and Buyer shall have performed and satisfied all covenants and
agreements required by this Agreement to be performed and satisfied by Buyer at
or prior to the Closing in all material respects; and
 
 
10

--------------------------------------------------------------------------------

 
(b)           (i) No litigation, suit or claim shall have been threatened or
commenced that, if successful, would restrain or prohibit the purchase and sale
contemplated by this Agreement; and (ii) no order shall have been entered by any
court or governmental agency having jurisdiction over the Parties or the subject
matter of this Agreement that restrains or prohibits the purchase and sale
contemplated by this Agreement and that remains in effect at the time of
Closing.
 
8.2           Buyer’s Conditions.  The obligations of Buyer at the Closing are
subject, at the option of Buyer, to the satisfaction or waiver, which shall be
in writing, at or prior to Closing of the following conditions precedent:
 
(a)           All representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing, and Seller shall have performed and satisfied all covenants and
agreements required by this Agreement to be performed and satisfied by Seller at
or prior to the Closing in all material respects; and
 
(b)           (i) No litigation, suit or claim shall have been threatened or
commenced that, if successful, would restrain or prohibit the purchase and sale
contemplated by this Agreement; and (ii) no order shall have been entered by any
court or governmental agency having jurisdiction over the Parties or the subject
matter of this Agreement that restrains or prohibits the purchase and sale
contemplated by this Agreement and that remains in effect at the time of
Closing.
 
ARTICLE 9
RIGHT OF TERMINATION
 
9.1           Termination. This Agreement may be terminated in accordance with
the following provisions:
 
(a)           by Seller if the conditions set forth in Section 8.1 are not
satisfied, through no fault of Seller, or waived by Seller in writing, as of
Closing; or
 
(b)           by Buyer if the conditions set forth in Section 8.2 are not
satisfied, through no fault of Buyer, or waived by Buyer in writing, as of
Closing.
 
9.2           Liabilities Upon Termination.
 
(a)           Buyer’s Default.  If Closing does not occur because Buyer
wrongfully fails to tender performance at Closing or otherwise materially
breaches this Agreement prior to Closing, and if Seller is not in material
default under this Agreement and is ready, willing and able to Close, Seller
shall retain the Deposit (and all accrued interest thereon) as liquidated
damages and Seller shall retain any legal or equitable remedies for Buyer’s
breach of this Agreement including specific performance.  Buyer’s failure to
close shall not be considered wrongful if Buyer’s conditions under Section 8.2
are not satisfied through no fault of Buyer and are not waived by Buyer.
 
 
11

--------------------------------------------------------------------------------

 
(b)           Seller’s Default.  If Closing does not occur because Seller
wrongfully fails to tender performance at Closing or otherwise materially
breaches this Agreement prior to Closing, and if Buyer is not in material
default under this Agreement and is ready, willing and able to Close, Buyer
shall retain any legal or equitable remedies for Seller’s breach of this
Agreement including specific performance.  Seller’s failure to close shall not
be considered wrongful if Seller’s conditions under Section 8.1 are not
satisfied through no fault of Seller and are not waived by Seller.
 
(c)           Other Termination.  If Seller and Buyer agree to terminate this
Agreement, each Party shall release the other Party from any and all liability
for termination of this Agreement, and Seller shall retain the Deposit.
 
ARTICLE 10
CLOSING
 
10.1           Closing.  The “Closing” of the transaction contemplated hereby
shall be held at AEE’s offices in Billings, Montana on February 28, 2011, or
such other date and location as the Parties may agree.  The date the Closing
actually occurs is referred to herein as the “Closing Date.”
 
10.2           Closing Obligations.  At Closing, the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:
 
(a)           Assignment and Conveyance. Seller and Buyer shall execute,
acknowledge and deliver to Buyer an Assignment and Conveyance of the Assets,
except for any Leases which shall not be conveyed at Closing pursuant to
Section 4.7, and reserving the Reserved Override, substantially in the form of
Exhibit B.
 
(b)           Preliminary Settlement Statement.  Seller and Buyer shall execute
the Preliminary Settlement Statement.
 
(c)           Purchase Price.  Each of AEE and BSO shall deliver to Seller 50%
of the Closing Amount by wire transfer in immediately available funds, according
to the wire instructions provided by Seller, and Seller shall retain the
Deposit.
 
(d)           Non-Foreign Status.  Buyer shall prepare and Seller shall execute
and deliver to Buyer an affidavit of non-foreign status and no requirement for
withholding under Section 1445 of the Internal Revenue Code of 1986, as amended.
 
(e)           Area of Mutual Interest Agreement.  Seller and Buyer shall
execute, acknowledge and deliver an Area of Mutual Interest Agreement
substantially in the form of Exhibit C.
 
ARTICLE 11
POST-CLOSING OBLIGATIONS
 
 
12

--------------------------------------------------------------------------------

 
11.1           Post-Closing Adjustments.  On or before [70 days] after the
Closing Date (the “Final Settlement Date”), Buyer shall prepare and deliver to
Seller a final settlement statement (the “Final Settlement Statement”) setting
forth upward adjustments to the Purchase Price pursuant to Section 4.8 and
downward adjustments to the Purchase Price pursuant to Section 4.9 and showing
the calculation of such adjustment and the resulting Purchase Price as finally
adjusted (the “Final Purchase Price”).  If the Final Purchase Price is more than
the Closing Amount, Buyer shall pay Seller the amount of such difference.  If
the Final Purchase Price is less than the Closing Amount, Seller shall pay to
Buyer the amount of such difference.  Any such payment by Buyer or Seller shall
be by wire transfer in immediately available funds within five (5) Business Days
after the Final Settlement Date.  No further adjustments to the Purchase Price
shall be made.
 
11.2           Records.  Seller has made copies of the Records available to
Buyer and will continue to make the Records available to Buyer for copying until
ten (10) Business Days after the Closing Date.  Seller may retain copies of the
Records.
 
11.3           Transfer Taxes and Recording Fees.  Buyer shall pay all sales,
transfer, use or similar taxes occasioned by the sale or transfer of the Leases
and all documentary, transfer, filing, licensing, and recording fees required in
connection with the processing, filing, licensing or recording of any
assignments.
 
11.4           Further Assurances.  From time to time after Closing, Seller and
Buyer shall each execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, such further instruments and take such other action
as may be reasonably requested in order to accomplish more effectively the
purposes of the transactions contemplated by this Agreement, including
assurances that Seller and Buyer are financially capable of performing any
indemnification required hereunder.
 
ARTICLE 12
ASSUMPTION AND RETENTION OF OBLIGATIONS AND
INDEMNIFICATION; DISCLAIMERS
 
12.1           Buyer’s Assumption of Liabilities and Obligations.  Upon Closing,
Buyer shall assume and pay, perform, fulfill and discharge all claims, costs,
expenses, liabilities and obligations relating to the ownership or operation of
the Assets (including those arising under environmental laws, and including any
related to the Existing Wells) that are attributable to periods on or after the
Effective Time (the “Assumed Liabilities”).
 
12.2           Seller’s Retention of Liabilities and Obligations.  Upon Closing
Seller shall retain and pay, perform, fulfill and discharge all claims, costs,
expenses, liabilities and obligations relating to the ownership or operation of
the Assets (including those arising under environmental laws and those related
to the Existing Wells) other than the Assumed Liabilities (the “Retained
Liabilities”).
 
12.3           Indemnification.
 
(a)           Losses.  “Losses” shall mean any actual losses, costs, expenses
(including court costs, reasonable fees and expenses of attorneys, technical
experts and expert witnesses and the cost of investigation), liabilities,
damages, demands, suits, claims, and sanctions of every kind and character
(including civil fines) arising from, related to or reasonably incident to
matters indemnified against; excluding however any special, consequential,
punitive or exemplary damages, diminution of value of an Asset, loss of profits
incurred by a Party hereto or Loss incurred as a result of the indemnified party
indemnifying a third party, except to the extent the indemnified party suffers
such damages to a third party (other than as a result of the indemnified party’s
indemnification of such third party).
 
 
13

--------------------------------------------------------------------------------

 
(b)           Seller’s Indemnification of Buyer.  Upon Closing, Seller shall
defend, indemnify, and save and hold harmless Buyer, its officers, directors,
employees and agents, from and against all Losses which arise directly or
indirectly from or in connection with (i) the Retained Liabilities, and (ii) any
breach by Seller of this Agreement.
 
(c)           Buyer’s Indemnification of Seller.  Upon Closing, each of AEE and
BSO severally and not jointly assumes all risk, liability, obligation and Losses
in connection with, and shall defend, indemnify, and save and hold harmless
Seller, its officers, directors, employees and agents, from and against all
Losses which arise directly or indirectly from or in connection with (i) the
Assumed Liabilities, and (ii) any breach by Buyer of this Agreement.
 
12.4           No Insurance; Subrogation.  The indemnifications provided in this
Article 12 shall not be construed as a form of insurance.  Buyer and Seller
hereby waive for themselves, their successors or assigns, including any
insurers, any rights to subrogation for Losses for which each of them is
respectively liable or against which each respectively indemnifies the other,
and, if required by applicable policies, Buyer and Seller shall obtain waiver of
such subrogation from its respective insurers.
 
12.5           Reservation as to Non-Parties.  Nothing herein is intended to
limit or otherwise waive any recourse Buyer or Seller may have against any
non-party for any obligations or liabilities that may be incurred with respect
to the Assets.
 
ARTICLE 13
MISCELLANEOUS
 
13.1           Exhibits and Schedules. The Exhibits and Schedules to this
Agreement are hereby incorporated in this Agreement by reference and constitute
a part of this Agreement.
 
13.2           Expenses.  Except as otherwise specifically provided, all fees,
costs and expenses incurred by Buyer or Seller in negotiating this Agreement or
in consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring such fees, costs or expenses, including engineering, land,
title, legal and accounting fees, costs and expenses.
 
13.3           Notices. All notices and other communications under this
Agreement shall be in writing and delivered (a) personally, (b) by registered or
certified mail with postage prepaid, and return receipt requested, (c) by
nationally recognized commercial overnight courier service with charges prepaid,
or (d) by facsimile transmission, directed to the intended recipient as follows:
 
 
14

--------------------------------------------------------------------------------

 
If to Seller:
   
Americana Exploration LLC
 
P.O. Box 420
 
Havre, Montana  59501
 
Attn:
John Brown
 
Telephone:
(406) 265-7100; (406) 262-7471
 
Facsimile:
(406) 265-7173
     
If to Buyer:
       
c/o American Eagle Energy, Inc.
 
27 North 27th Street, Suite 21G
 
Billings, Montana  59101
 
Attn:
Richard Findley
 
Telephone:
(406) 794-8767
 
Facsimile:
(406) 294-9764
     

A notice or other communication shall be deemed delivered on the earlier to
occur of (i) its actual receipt, (ii) the fifth Business Day following its
deposit in registered or certified mail, with postage prepaid and return receipt
requested, (iii) the first Business Day following its deposit with a nationally
recognized commercial overnight courier service, with charges prepaid, or (iv)
the date it is sent by confirmed facsimile transmission (if sent before 4:00
p.m. local time of the receiving party on a Business Day) or the next Business
Day (if sent after 4:00 p.m. of such local time or sent on a day that is not a
Business Day).  Any Party may change the address to which notices and other
communications hereunder can be delivered by giving the other Party notice in
the manner herein set forth.
 
13.4           Special Power of Attorney.  By signing this Agreement, BSO hereby
irrevocably designates and appoints AEE its true and lawful agent and
attorney-in-fact and proxy with full power and authority to act for and
represent it in all matters concerning this Agreement.  BSO on its own behalf
and on behalf of its successors and assigns hereby allows, ratifies, adopts and
confirms whatsoever AEE shall do or cause to be done pursuant to this special
power of attorney.  Seller shall have no obligation to determine the authority
of AEE to act on behalf of BSO.  Seller is authorized and directed to treat and
regard AEE as the party to act on behalf of each such entity under this
Agreement and shall be fully protected in relying on any notices, consents,
certificates, affidavits, letters, facsimiles, electronic communications,
statements, papers or documents from AEE on behalf of such entities and on any
other action taken by AEE on behalf of such entities.  All notices and other
communications delivered to AEE in accordance with this Agreement shall be
deemed delivered to BSO.
 
 
15

--------------------------------------------------------------------------------

 
13.5           Amendments.  Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by all Parties.
 
13.6           Headings.  The headings of the Articles and Sections of this
Agreement are for guidance and convenience of reference only and shall not limit
or otherwise affect any of the terms or provisions of this Agreement.
 
13.7           Counterparts/Fax Signatures.  This Agreement may be executed by
Buyer and Seller in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument.  Fax or .pdf signatures shall be considered binding.
 
13.8           References.  References made in this Agreement, including use of
a pronoun, shall be deemed to include where applicable, masculine, feminine,
singular or plural, individuals or entities.  As used in this Agreement,
“person” shall mean any natural person, corporation, partnership, trust, limited
liability company, court, agency, government, board, commission, estate or other
entity or authority.
 
13.9           Governing Law.  This Agreement and the transactions contemplated
hereby shall be construed in accordance with, and governed by, the laws of the
State of Montana, without regard to its conflicts of laws rules.
 
13.10           Dispute Resolution.  Any unresolved controversy or claim arising
from or relating to this Agreement shall be resolved by arbitration pursuant to
the Commercial Arbitration Rules then in effect of the American Arbitration
Association (“AAA”) and all such proceedings shall be subject to the Federal
Arbitration Act.  There shall be three arbitrators.  The arbitrators shall have
been actively engaged in the practice of corporate and business law for at least
ten (10) years, and shall proceed under any expedited procedures of the
Commercial Arbitration Rules.  The arbitrators shall have the authority to award
(i) money damages, (ii) attorneys’ fees, costs and expert witness fees to the
prevailing party, and (iii) sanctions for abuse or frustration of the
arbitration process.  The arbitrator’s compensation, and the administrative
costs of the arbitration, shall be borne equally by the parties involved in the
arbitration.   Prior to filing for arbitration, Each Party shall notify in
writing  the other Parties of their intention to file for arbitration. Each
Party shall designate an arbitrator within 30 days of receiving notification of
the filing with the AAA of a demand in writing for arbitration.  The two
arbitrators so designated shall elect a third arbitrator.  If either Party fails
to designate an arbitrator within the time specified or if the Parties’
arbitrators fail to designate a third arbitrator within 30 days of their
appointment, the remaining arbitrator(s) shall be appointed by the AAA.  The
arbitration proceedings shall be conducted in Billings, Montana and the
arbitrators shall apply the substantive laws of the State of Montana, without
regard to the conflict of laws thereof that would require the application of the
laws of another jurisdiction.  Discovery in the arbitration proceeding shall be
limited to that determined by the arbitrators, or a majority of them, to be
essential to the presentation of the claims and defenses of the Parties.  The
award shall be rendered by majority decision of the arbitrators, no later than
180 days after the appointment of the third arbitrator.  The arbitrators shall
have no authority to award consequential or punitive damages.  The award shall
be a reasoned award, setting out in writing the arbitrators’ findings of fact
and conclusions of law.  Any arbitration award rendered pursuant to this
Agreement shall be final and binding on the Parties, provided that the award
shall be subject to vacatur or modification on the grounds provided in the
Federal Arbitration Act, and further provided that errors of law committed by
the arbitrators in the award shall be subject to review and appeal by way of a
motion to vacate or modify the award filed with a district court of competent
jurisdiction located in Montana and by way of an appeal of the district court’s
ruling on the claimed errors of law to the appropriate court of appeals.  Review
by the district court and appellate court of claimed errors of law committed by
the arbitrators in the award shall be de novo.  Judgment upon the award may be
entered by any court having jurisdiction over the Parties located in Montana.
 
 
16

--------------------------------------------------------------------------------

 
13.11           Entire Agreement.  This Agreement constitutes the entire
understanding among the Parties, their respective partners, members, trustees,
shareholders, officers, directors and employees with respect to the subject
matter hereof, superseding all negotiations, prior discussions and prior
agreements and understandings relating to such subject matter.
 
13.12           Binding Effect.  This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties hereto, and their respective successors and
assigns.
 
13.13           Survival.  The representations, warranties, indemnities and
covenants contained in this Agreement shall survive Closing indefinitely.
 
13.14           No Third-Party Beneficiaries.  This Agreement is intended only
to benefit the Parties hereto and their respective permitted successors and
assigns.
 
13.15           Waiver.  The waiver or failure of any Party to enforce any
provision of this Agreement shall not be construed or operate as a waiver of any
further breach of such provision or of any other provision of this Agreement.
 
13.16           Limitation on Damages.  The Parties hereto expressly waive any
and all rights to consequential, special, incidental, punitive or exemplary
damages resulting from any breach of this Agreement.
 
13.17           Assignments. Prior to Closing, no Party shall assign any or all
of its rights under this Agreement without the prior written consent of the
other Parties.  After Closing, any Party assigning its interest shall provide
written notice of such assignment to the other Parties.
 
13.18           Severability.  It is the intent of the Parties that the
provisions contained in this Agreement shall be severable.  Should any
provisions, in whole or in part, be held invalid as a matter of law, such
holding shall not affect the other portions of this Agreement, and such portions
that are not invalid shall be given effect without the invalid portion.
 
 
17

--------------------------------------------------------------------------------

 
13.19           Confidentiality.  The Parties agree that the provisions of this
Agreement shall be kept confidential and except as and to the extent required by
law, neither Buyer nor Seller will make, directly or indirectly, any public
announcement or statement with respect to a transaction between the Parties or
any of the terms, conditions, or other aspects of this Agreement or the
transaction contemplated thereby, without the prior written consent of the
other, which consent shall not be unreasonably withheld. To the extent any Party
is required by law to disclose any information regarding this Agreement, such
Party shall inform the other Party in advance of all such disclosures by the
disclosing Party.
 
13.20           References, Titles and Construction.  All references in this
Agreement to Exhibits, Schedules, Sections, and other subdivisions refer to the
Exhibits, Schedules, Sections, and other subdivisions of this Agreement unless
expressly provided otherwise.  Titles and headings appearing at the beginning of
any subdivision are for convenience only and do not constitute any part of any
such subdivision and shall be disregarded in construing the language contained
in this Agreement.  The words “this Agreement,” “herein,” “hereby,” “hereunder”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.  The phrases “this Section”
and “this Subsection” and similar phrases refer only to the Sections or
Subsections hereof in which the phrase occurs.  The word “or” is not exclusive,
and “including” (and its various derivatives), means “including without
limitation.”  Pronouns in masculine, feminine and neuter gender shall be
construed to include any other gender.  Words in the singular form shall be
construed to include the plural and words in the plural form shall be construed
to include the singular, unless the context otherwise requires.  In the event an
ambiguity or question of intent or interpretation of this Agreement arises, this
Agreement shall be construed as if jointly drafted by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring a Party as a
result of authorship or drafting of any provision of this Agreement.
 
[SIGNATURES ON NEXT PAGE]
 
 
18

--------------------------------------------------------------------------------

 
The Parties have executed this Agreement effective as of the date first set
forth above.
 


 
SELLER:
 
AMERICANA EXPLORATION LLC
By:
/s/ John O. Brown
Name:
John O. Brown
Title:
Manager



 
BUYER:
 
AMERICAN EAGLE ENERGY INC.
By:
/s/ Thomas G. Lantz
Name:
Thomas G. Lantz
Title:
Vice President of Operations



 
BIG SKY OPERATING LLC
 
By:
/s/ Charles D. Robinson
Name:
Charles D. Robinson
Title:
Member

 
 
 
 

 
[SIGNATURE PAGE TO LEASE ACQUISITION AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE  1
 
AGREEMENTS
 
 
S-1-1

--------------------------------------------------------------------------------

 
SCHEDULE  2
 
WELLS
 
 
S-2-1

--------------------------------------------------------------------------------

 
EXHIBIT “A”
 
LEASES AND LANDS
 
 
A-1

--------------------------------------------------------------------------------

 
EXHIBIT ”B”
 
ASSIGNMENT AND CONVEYANCE
 
This Assignment and Conveyance (this “Assignment”) dated as of [February 28,
2011], is among Americana Exploration LLC, a Delaware limited liability company
(“Assignor”), whose address is P.O. Box 420, Havre, Montana 59501, American
Eagle Energy Inc., a Nevada corporation, whose address is 27 North 27th Street,
Suite 21G, Billings, Montana  59101  (“AEE”), and Big Sky Operating LLC, a
Montana limited liability company (“BSO and together with AEE, collectively
“Assignees”), whose address is 100 North 27th Street, Suite 25, Billings,
Montana  59103.
 
For Ten Dollars and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), Assignor does hereby grant,
bargain, sell, convey, assign, transfer, set over and deliver to Assignees all
of Assignor’s right, title and working interest in and to the following
(collectively, the “Assets”), allocated as to an undivided 50% to AEE and as to
an undivided 50% to BSO:
 
(A)           The leasehold estates created by the oil and gas leases described
in Exhibit A (the “Leases”), insofar and only insofar as the Leases cover and
relate to the lands described in Exhibit A (the “Lands”);
 
(B)           The unitization, pooling and communitization agreements,
declarations and orders, and the units created thereby related to the Lands and
the Leases (insofar as they cover the Lands) and all other such agreements
relating to the production of oil, gas and related hydrocarbons, if any,
attributable to said properties and interests, including those set forth in
Schedule 1;
 
(C)           All existing and effective sales, purchase, exchange, gathering,
transportation and processing contracts, operating agreements, balancing
agreements, farmout agreements, service agreements and other contracts,
agreements and instruments, insofar as they relate to the Lands and the Leases
(insofar as they cover the Lands), including those set forth in Schedule 1; and
 
(D)           Copies of all files, records and data relating to the properties
and interests described above (the “Records”).
 
Assignor reserves and excepts from the provisions of this Assignment an
overriding royalty interest (the “Reserved Override”) in all oil, gas and
related hydrocarbons produced, saved and sold from the Lands under and pursuant
to the Leases subject to the following terms and provisions:
 
(a)  The amount of the Reserved Override shall be as follows  (i) with respect
to those Leases identified on Exhibit A as Block A Leases, the Reserved Override
shall be in an amount equal to the difference between 17.5% and the Existing
Burdens with respect to all oil, gas and related hydrocarbons produced saved and
sold from all depths under and pursuant to such Leases, and if the Existing
Burdens equal or exceed 17.5%, such Reserved Override shall be zero and Assignee
shall not have to account to Assignor for such excess, and (ii) with respect to
those Leases identified on Exhibit A as Block B Leases or Block C Leases, the
Reserved Override shall be in an amount equal to (a) five percent (5%) with
respect to oil, gas and related hydrocarbons produced saved and sold from the
depths between the top of the Nisku Formation and the top of the Precambrian
Formation under and pursuant to such Leases, and (b) the difference between
17.5% and Existing Burdens with respect to oil, gas and related hydrocarbons
produced, saved and sold from all other depths under and pursuant to such
Leases, and if the Existing Burdens equal or exceed 17.5%, such Reserved
Override shall be zero and Assignee shall not have to account to Assignor for
such excess.  “Existing Burdens” means all existing and valid non-cost bearing
burdens in effect as of the Effective Time affecting the Leases including the
landowner’s or lessor’s royalty, overriding royalties, net profits interests,
production payments, and any other charges or existing non-cost bearing burdens
of a similar nature applicable thereto, but excluding the Reserved Override.
 
 
B-1

--------------------------------------------------------------------------------

 
(b)  The Reserved Override shall automatically burden, attach and be applied to
and payable out of and from and encumber any new lease or any extension, renewal
or replacement of any Lease covering the Lands (collectively, a “New Lease or
Extension”) or any portion thereof that is obtained directly or indirectly by
Assignee, or its successors and assigns on or before six (6) months after the
release or other termination of such Lease; provided:  (i) with respect to any
New Lease or Extension covering Lands covered by Leases identified on Exhibit A
as Block A Leases, the Reserved Override shall be in an amount equal to 2.5% of
all oil, gas and related hydrocarbons produced saved and sold from all depths
under and pursuant to such New Lease or Extension insofar as it covers such
Lands, and (ii) with respect to any New Lease or Extension covering Lands
covered by Leases identified on Exhibit A as Block B Leases or Block C Leases,
the Reserved Override shall be in an amount equal to (a) 5% of all oil, gas and
related hydrocarbons produced saved and sold from the depths between the top of
the Nisku Formation and the top of the Precambrian Formation under and pursuant
to such New Lease or Extension insofar as it covers such Lands, and (b) 2.5% of
all oil, gas and related hydrocarbons produced, saved and sold from all other
depths under and pursuant to such New Lease or Extension insofar as it covers
such Lands.
 
(c)  If the interest of Assignor in the leasehold estate created by any Lease is
less than the entire leasehold estate in any tract (or formation or zone) of
Land covered by said Lease, then the Reserved Override in that tract (or
formation or zone) of Land shall be reduced in the proportion that the interest
of Assignor in that leasehold estate bears to the entire leasehold estate.  If
any Lease does not cover the entire oil and gas mineral fee estate in and under
any tract (or formation or zone) of Land that it purports to cover, then the
Reserved Override in that tract (or formation or zone) of Land shall be reduced
in the proportion that the interest in the oil and gas mineral fee estate
therein covered by said Lease bears to the entire and undivided oil and gas
mineral fee estate therein.
 
 
B-2

--------------------------------------------------------------------------------

 
(d)  One half of the Reserved Override shall burden and be payable out of the
50% of the Assets assigned herein to AEE, and one half of the Reserved Override
shall burden and be payable out of the 50% of the Assets assigned herein to BSO.
 
(e)  The Reserved Override shall be treated, computed, calculated and paid or
delivered to Assignor in a same manner and under the same terms and conditions
as the royalties reserved to the lessors under the Leases.
 
(f) Assignees shall have the right and power at any time and from time to time
to pool or unitize the Leases and the Lands, or any portion thereof, with other
leases and land into voluntary units or into units established by any
governmental authority having jurisdiction; and, if the Leases or the Lands, or
any portion thereof, are so pooled or unitized, then the Reserved Override
insofar as it relates to said Leases and said Lands shall be reduced in the
proportion that the acreage burdened by said Reserved Override bears to the
total acreage included within the pooled or unitized area.
 
TO HAVE AND TO HOLD the Assets unto Assignees, and their respective successors
and assigns, forever.
 
Assignor represents that it holds good and defensible title, free and clear of
all defects, claims and burdens, to the entire leasehold estates created by the
Block A Leases and Block C Leases insofar as they cover the Lands attributed
thereto, and as set forth on Exhibit A, and an undivided 50% of the leasehold
estates created by the Block B Leases insofar as they cover the Lands attributed
thereto, and as set forth on Exhibit A.
 
This Assignment binds and inures to the benefit of Assignor and Assignees and
their respective successors and assigns.
 
This Assignment may be executed in several counterparts and all of such
counterparts together shall constitute one and the same instrument.
 
[Signature Pages Follow]
 
 
B-3

--------------------------------------------------------------------------------

 
This Assignment has been executed by the parties hereto effective as of
[February 28, 2011].
 
ASSIGNOR:
 
AMERICANA EXPLORATION LLC
By:
 
Name:
 
Title:
 



 


 
ASSIGNEES:
 
AMERICAN EAGLE ENERGY INC.
By:
 
Name:
 
Title:
 



 
BIG SKY OPERATING LLC
 
By:
 
Name:
 
Title:
 



 
B-4

--------------------------------------------------------------------------------

 
 
STATE OF
 
)
   
)
ss.
COUNTY OF
 
)
 



The foregoing instrument was acknowledged before me this _____ day of February,
2011, by ____________________ as ____________________ of Americana Exploration
LLC, a Delaware limited liability company.
 
Witness my hand and official seal.
 
My commission expires:
       
Notary Public
Address:
     





(Seal, if any)
 






STATE OF
 
)
   
)
ss.
COUNTY OF
 
)
 



The foregoing instrument was acknowledged before me this _____ day of February,
2011, by ____________________ as ____________________ of American Eagle Energy
Inc., a Nevada corporation.
 
Witness my hand and official seal.
 
My commission expires:
       
Notary Public
Address:
     



 
B-5

--------------------------------------------------------------------------------

 


(Seal, if any)
 








STATE OF
 
)
   
)
ss.
COUNTY OF
 
)
 



The foregoing instrument was acknowledged before me this _____ day of February,
2011, by ____________________ as ____________________ of Big Sky Operating LLC,
a Montana limited liability company.
 
Witness my hand and official seal.
 
My commission expires:
       
Notary Public
Address:
     





(Seal, if any)
 
 
B-6

--------------------------------------------------------------------------------

 
EXHIBIT “C”
 
FORM OF AREA OF MUTUAL INTEREST AGREEMENT
 
 
C-1

--------------------------------------------------------------------------------

 